UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Semiannual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Consumer staples and consumer discretionary products and services industries may be affected by demographic and product trends, competition, economic trends, and consumer confidence. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, Chinas continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional safe havens of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be gradual. Although todays conditions may seem challenging, Putnams portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your funds performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In todays market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Global Consumer Fund Interview with your fund’s portfolio manager Walter, how did stocks in the consumer sector perform during the six - month reporting period ended February29, 2016? Performance for consumer stocks was essentially flat in both U.S. and international markets, generally mirroring weakness across all sectors of world stock markets. The period started in September2015, on the heels of a turbulent August in which stock markets around the world declined dramatically. Most markets experienced a correction, which is defined as a drop of 10% or more. The downturn was due in large part to concerns about the economic slowdown in China, the world’s second-largest economy and a key driver of global growth. However, during the first four months of this reporting period — the final months of 2015 — stocks recovered and delivered gains, although investors remained anxious about a number of issues, including volatile oil prices and their impact on businesses across the energy sector. Stocks began 2016 with a new bout of severe volatility. In the United States, investor worries intensified and expanded to include a new concern — the potential for a recession in the United States. The U.S. stock market, as measured by the S&P 500 Index, posted one of its worst-ever January losses, declining 4.96% for the month. In February, the final month of the reporting period, the U.S. market’s rebound was almost This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Global Consumer Fund 5 as dramatic, as recession fears subsided and stocks surged following a mid-month low. How did the fund perform in this environment? For the six-month reporting period, the fund returned –3.38%, underperforming its benchmark, the MSCI World Consumer Discretionary & Consumer Staples Index [ND], which returned –0.07%. Can you provide examples of stocks that helped the fund’s performance relative to its benchmark? The top contributor to relative performance for the reporting period was the fund’s investment in Activision Blizzard, a developer and publisher of video games. The company benefited from a new upgrade cycle for video game consoles, which prompts consumers to buy new devices as well as the game updates that accompany them. In addition, Activision’s participation in digital gaming — the use of online and mobile-device games rather than traditional packaged games — became a significant profit driver for the company. By the close of the period, we had sold Activision from the portfolio. Another performance highlight was Wynn Resorts, a developer, owner, and operator of casino resort properties. This stock had been a drag on fund performance in the previous fiscal year, as the company was hurt by a slowdown in international gaming business, specifically in Macao, China. Our decision to continue to hold the stock in that challenging demand environment proved beneficial; Wynn was a top-performing holding for the six-month period. We believe Macao remains poised for strong long-term growth, especially considering that only a small portion of China’s population has visited Macao. Indeed, we have already begun to see growth in the most profitable Allocations are shown as a percentage of the fund’s net assets as of 2/29/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Consumer Fund segment of consumers — non-VIP casino visitors. We also believe that Wynn offers attractive, world-class destinations, and its newest Macao resort, scheduled to open in the summer of 2016, should further boost the company’s profitability. Michael Kors Holdings, a retailer of accessories such as handbags and watches, was another top contributor that had been a detractor in the previous fiscal year. The company has experienced extraordinary growth and market share gains in U.S. markets, but its stock struggled in early 2015 as U.S. store traffic and sales slowed and its European business struggled. More recently, however, those U.S. trends have improved considerably, and the stock rebounded during the period. We continue to believe the company offers a durable brand with long-term growth potential, and its stock price is attractive, in our view. It remained in the portfolio at the close of the period. Could you discuss some holdings that did not perform as well? The top detractor from performance was the stock of Nintendo, a developer of video game consoles and software. We believed the stock was attractively priced, particularly in light of the company’s recent management changes and its decision to focus more strategically on the profit potential of its intellectual property, including iconic characters such as those in its Mario Bros. games. The company also plans to expand further into mobile gaming, which we believe offers significant long-term growth potential. During the period, however, the stock struggled as the rollout of this strategy This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Consumer Fund 7 moved more slowly than expected. We added to the position to take advantage of the stock price weakness, and Nintendo remained in the portfolio at the close of the period. Another disappointment for the period was the stock of U.S. retailer Macy’s. In addition to weakened overall demand for many of the products sold by Macy’s, the company felt the effects of slowing tourism and the resulting weak sales at its flagship New York City store. The stock was further punished by recession fears, which slowed customer traffic across its Macy’s locations, as well as the company’s Bloomingdale’s stores. Finally, market turbulence and general recession fears hurt the performance of Hilton Worldwide Holdings — a fundamentally strong company whose stock was unfairly punished by general investor anxiety, in my view. The company, which operates more than 4,000 hotels, resorts, and timeshare properties in 94 countries, struggled along with the rest of the hotel industry as a stronger U.S. dollar and slowing foreign tourism in the United States dampened revenues. What role did derivatives play in the portfolio? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, we used forward currency contracts to attempt to hedge foreign exchange risk. In addition, total return swaps were used to gain exposure to a basket of securities. As the fund begins the second half of its fiscal year, what is your outlook? By the close of the period, investor concerns about a U.S. recession had subsided somewhat. And while we never know with absolute certainty, I have not seen data that would suggest a recession is imminent. Most of the data have been positive — including This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Consumer Fund home price appreciation and a strengthening labor market. However, we have been seeing weakness in more regions and markets, particularly in commodity-dependent sectors, industries, and countries. As always, we will monitor global markets and, when we believe it is appropriate, we will seek to take advantage of downturns. In terms of the fund, I continue to look for what I believe are solid businesses with strong long-term growth potential and durable competitive advantages that are not already priced into their stocks. In other words, I try to find great companies that I believe are underestimated by other investors, and I aim to keep them in the portfolio for a long time. Also, I continue to make enhancements to the composition of the portfolio. In an effort to focus more intently on our best ideas, I have been trimming the number of stocks owned by the fund. This added concentration allows us to emphasize those companies about which we have the strongest conviction, and to give these stocks a greater weighting in the portfolio. Thank you, Walter, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Walter D. Scully has an M.B.A. from Booth School of Business at the University of Chicago and a B.S. from Ohio State University. He has been in the investment industry since he joined Putnam in 1996. IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. Global Consumer Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 163.32% 148.18% 149.38% 149.38% 149.46% 149.46% 154.02% 145.13% 158.73% 168.01% Annual average 14.40 13.46 13.54 13.54 13.55 13.55 13.83 13.27 14.12 14.68 5 years 54.65 45.76 48.91 46.91 48.98 48.98 50.87 45.59 52.78 56.54 Annual average 9.11 7.83 8.29 8.00 8.30 8.30 8.57 7.80 8.85 9.38 3 years 33.66 25.98 30.65 27.65 30.72 30.72 31.65 27.04 32.63 34.63 Annual average 10.15 8.00 9.32 8.48 9.34 9.34 9.60 8.30 9.87 10.42 1 year –4.65 –10.13 –5.40 –9.97 –5.37 –6.28 –5.14 –8.46 –4.87 –4.42 6 months –3.38 –8.94 –3.72 –8.37 –3.73 –4.66 –3.59 –6.97 –3.48 –3.26 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Global Consumer Fund Comparative index returns For periods ended 2/29/16 MSCI World Consumer Discretionary & Consumer Staples Index (ND) Life of fund 157.16% Annual average 14.03 5 years 63.83 Annual average 10.38 3 years 30.18 Annual average 9.19 1 year –4.35 6 months –0.07 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income — Capital gains Long-term gains $0.418 $0.418 $0.418 $0.418 $0.418 $0.418 Short-term gains 0.200 0.200 0.200 0.200 0.200 0.200 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/15 $18.00 $19.10 $17.45 $17.38 $17.79 $18.44 $17.80 $18.05 2/29/16 16.80 17.82 16.21 16.14 16.56 17.16 16.59 16.87 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Consumer Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 182.28% 166.05% 167.22% 167.22% 167.24% 167.24% 172.28% 162.75% 177.29% 187.39% Annual average 15.31 14.38 14.44 14.44 14.45 14.45 14.74 14.18 15.03 15.59 5 years 67.75 58.10 61.57 59.57 61.60 61.60 63.62 57.90 65.66 69.84 Annual average 10.90 9.59 10.07 9.80 10.08 10.08 10.35 9.57 10.62 11.17 3 years 37.75 29.83 34.60 31.60 34.61 34.61 35.71 30.96 36.63 38.71 Annual average 11.27 9.09 10.41 9.59 10.41 10.41 10.72 9.41 10.96 11.52 1 year 3.18 –2.76 2.41 –2.53 2.42 1.43 2.70 –0.89 2.93 3.39 6 months 7.96 1.75 7.54 2.54 7.52 6.52 7.69 3.92 7.81 8.05 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/15* 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Total annual operating expenses for the fiscal year ended 8/31/15 1.72% 2.47% 2.47% 2.22% 1.97% 1.47% Annualized expense ratio for the six-month period ended 2/29/16 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/16. 12 Global Consumer Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.26 $9.91 $9.91 $8.69 $7.48 $5.04 Ending value (after expenses) $966.20 $962.80 $962.70 $964.10 $965.20 $967.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.42 $10.17 $10.17 $8.92 $7.67 $5.17 Ending value (after expenses) $1,018.50 $1,014.77 $1,014.77 $1,016.01 $1,017.26 $1,019.74 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Consumer Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sectors. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Consumer Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Consumer Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Global Consumer Fund The fund’s portfolio 2/29/16 (Unaudited) COMMON STOCKS (89.9%)* Shares Value Automobiles (2.6%) Fiat Chrysler Automobiles NV (Italy) 73,603 $503,649 Toyota Motor Corp. (Japan) 9,500 494,466 Beverages (2.5%) Anheuser-Busch InBev SA/NV (Belgium) 8,419 943,221 Chemicals (2.9%) Sherwin-Williams Co. (The) 4,054 1,096,607 Diversified consumer services (0.1%) ITT Educational Services, Inc. † S 9,077 26,686 Food and staples retail (0.8%) Seven & i Holdings Co., Ltd. (Japan) 7,900 313,290 Food products (6.3%) Associated British Foods PLC (United Kingdom) 15,770 742,127 JM Smucker Co. (The) 4,866 620,756 Kerry Group PLC Class A (Ireland) 6,245 545,824 Pinnacle Foods, Inc. 10,700 462,133 Hotels, restaurants, and leisure (15.4%) Compass Group PLC (United Kingdom) 50,246 879,402 Hilton Worldwide Holdings, Inc. 52,135 1,083,365 Lindblad Expeditions Holdings, Inc. † 34,082 329,232 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 51,366 811,069 Penn National Gaming, Inc. † 60,089 831,632 Restaurant Brands International LP (Units) (Canada) 71 2,493 Restaurant Brands International, Inc. (Canada) 25,772 903,566 Wynn Resorts, Ltd. 12,168 1,003,617 Household durables (0.9%) Coway Co., Ltd. (South Korea) 4,095 322,907 Internet and catalog retail (9.6%) Amazon.com, Inc. † 3,821 2,111,176 Ctrip.com International, Ltd. ADR (China) † S 12,905 528,073 Priceline Group, Inc. (The) † 792 1,002,046 Internet software and services (1.5%) Rightmove PLC (United Kingdom) 10,239 557,482 Media (8.0%) Charter Communications, Inc. Class A † 3,905 701,182 Discovery Communications, Inc. Class A † S 23,783 594,575 DISH Network Corp. Class A † 7,270 342,635 Liberty Global PLC Ser. C (United Kingdom) † 22,063 793,385 WPP PLC (United Kingdom) 28,192 592,581 Multiline retail (1.8%) Macy’s, Inc. 16,094 695,422 Global Consumer Fund 17 COMMON STOCKS (89.9%)* cont. Shares Value Personal products (11.1%) Coty, Inc. Class A 66,743 $1,900,841 Edgewell Personal Care Co. 17,784 1,359,587 Unilever NV ADR (Netherlands) 22,391 957,283 Real estate investment trusts (REITs) (3.4%) American Tower Corp. 7,123 656,741 Gaming and Leisure Properties, Inc. 24,168 632,960 Real estate management and development (3.1%) RE/MAX Holdings, Inc. Class A 36,902 1,183,078 Software (1.3%) Nintendo Co., Ltd. (Japan) 3,600 502,073 Specialty retail (9.8%) Advance Auto Parts, Inc. 5,955 883,960 Bed Bath & Beyond, Inc. † 4,124 197,746 CarMax, Inc. † S 20,038 926,958 Michaels Cos., Inc. (The) † 33,837 788,402 Tile Shop Holdings, Inc. † S 29,474 371,962 TJX Cos., Inc. (The) 7,337 543,672 Textiles, apparel, and luxury goods (3.5%) Luxottica Group SpA (Italy) 8,011 459,333 Michael Kors Holdings, Ltd. † 8,486 480,732 Tumi Holdings, Inc. † 19,462 384,375 Tobacco (5.3%) Imperial Tobacco Group PLC (United Kingdom) 10,113 522,732 Japan Tobacco, Inc. (Japan) 14,800 586,711 Philip Morris International, Inc. 10,092 918,675 Total common stocks (cost $32,768,933) SHORT-TERM INVESTMENTS (14.9%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% d Shares 2,242,375 $2,242,375 Putnam Short Term Investment Fund 0.41% L Shares 3,385,190 3,385,190 U.S. Treasury Bills 0.07%, April 14, 2016 $11,000 10,996 Total short-term investments (cost $5,638,564) TOTAL INVESTMENTS Total investments (cost $38,407,497) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter 18 Global Consumer Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $37,929,850. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $23,426 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 68.1% Canada 2.4% United Kingdom 10.9 Hong Kong 2.2 Japan 5.0 Ireland 1.5 Italy 2.6 China 1.4 Netherlands 2.5 South Korea 0.9 Belgium 2.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $15,035,925) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/16/16 $94,898 $94,728 $170 Euro Sell 3/16/16 94,898 95,311 413 Barclays Bank PLC Canadian Dollar Sell 4/20/16 267,936 260,748 (7,188) Euro Buy 3/16/16 347,048 339,829 7,219 Hong Kong Dollar Sell 5/18/16 401,700 401,768 68 Japanese Yen Buy 5/18/16 609,976 559,999 49,977 Norwegian Krone Buy 3/16/16 59,942 60,203 (261) Singapore Dollar Buy 5/18/16 73,607 72,672 935 Swiss Franc Buy 3/16/16 148,117 144,385 3,732 Citibank, N.A. Danish Krone Buy 3/16/16 114,711 113,672 1,039 Global Consumer Fund 19 FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $15,035,925) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Buy 4/20/16 $185,233 $185,874 $(641) Canadian Dollar Sell 4/20/16 196,019 190,864 (5,155) Euro Buy 3/16/16 289,808 283,732 6,076 Swedish Krona Buy 3/16/16 68,104 67,238 866 Swiss Franc Buy 3/16/16 871,664 850,917 20,747 Deutsche Bank AG British Pound Buy 3/16/16 358,833 360,711 (1,878) British Pound Sell 3/16/16 358,833 388,738 29,905 Canadian Dollar Buy 4/20/16 35,331 34,388 943 Euro Buy 3/16/16 525,528 519,535 5,993 Euro Sell 3/16/16 525,528 522,814 (2,714) HSBC Bank USA, National Association British Pound Sell 3/16/16 271,839 294,576 22,737 Canadian Dollar Sell 4/20/16 47,822 46,544 (1,278) Euro Buy 3/16/16 372,843 373,569 (726) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 122,135 122,624 (489) British Pound Buy 3/16/16 373,309 391,702 (18,393) British Pound Sell 3/16/16 373,309 379,813 6,504 Japanese Yen Buy 5/18/16 295,774 275,697 20,077 Swedish Krona Buy 3/16/16 98,498 97,235 1,263 Swiss Franc Buy 3/16/16 198,324 195,674 2,650 State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 61,175 61,388 (213) British Pound Buy 3/16/16 698,041 725,933 (27,892) British Pound Sell 3/16/16 698,041 746,782 48,741 Canadian Dollar Buy 4/20/16 70,440 68,545 1,895 Euro Buy 3/16/16 903,812 897,327 6,485 Euro Sell 3/16/16 903,812 915,630 11,818 Hong Kong Dollar Sell 5/18/16 221,318 221,277 (41) Japanese Yen Buy 5/18/16 419,649 403,246 16,403 Swedish Krona Buy 3/16/16 237,523 234,463 3,060 Swiss Franc Buy 3/16/16 139,699 136,283 3,416 UBS AG British Pound Sell 3/16/16 46,490 60,690 14,200 Euro Buy 3/16/16 305,805 299,341 6,464 Swiss Franc Buy 3/16/16 191,009 186,340 4,669 WestPac Banking Corp. Canadian Dollar Buy 4/20/16 135,262 131,218 4,044 Euro Buy 3/16/16 798,141 783,910 14,231 Euro Sell 3/16/16 798,141 794,772 (3,369) Japanese Yen Buy 5/18/16 690,217 643,220 46,997 Total 20 Global Consumer Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 4,854 $— 7/16/16 (3 month USD- A basket $(35,066) LIBOR-BBA plus (JPCMPTMD) of 0.30%) common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $16,337,961 $3,252,338 $—­ Consumer staples 5,261,992 4,611,188 —­ Financials 2,472,779 —­ —­ Information technology —­ 1,059,555 —­ Materials 1,096,607 —­ —­ Total common stocks —­ Short-term investments 3,385,190 2,253,371 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $293,499 $—­ Total return swap contracts —­ (35,066) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Global Consumer Fund 21 Statement of assets and liabilities 2/29/16 (Unaudited) ASSETS Investment in securities, at value, including $2,146,406 of securities on loan (Note 1): Unaffiliated issuers (identified cost $32,779,932) $34,103,416 Affiliated issuers (identified cost $5,627,565) (Notes 1 and 5) 5,627,565 Cash 24 Foreign currency (cost $503) (Note 1) 492 Dividends, interest and other receivables 94,573 Foreign tax reclaim 10,276 Receivable for shares of the fund sold 149,225 Receivable from Manager (Note 2) 6,263 Unrealized appreciation on forward currency contracts (Note 1) 363,737 Prepaid assets 45,459 Total assets LIABILITIES Payable for shares of the fund repurchased 44,134 Payable for custodian fees (Note 2) 4,341 Payable for investor servicing fees (Note 2) 12,079 Payable for Trustee compensation and expenses (Note 2) 3,121 Payable for administrative services (Note 2) 118 Payable for distribution fees (Note 2) 15,090 Unrealized depreciation on OTC swap contracts (Note 1) 35,066 Unrealized depreciation on forward currency contracts (Note 1) 70,238 Collateral on securities loaned, at value (Note 1) 2,242,375 Other accrued expenses 44,618 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $36,857,014 Undistributed net investment income (Note 1) 54,919 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (562,314) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,580,231 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 22Global Consumer Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($20,078,037 divided by 1,195,465 shares) $16.80 Offering price per class A share (100/94.25 of $16.80)* $17.82 Net asset value and offering price per class B share ($2,377,233 divided by 146,643 shares)** $16.21 Net asset value and offering price per class C share ($5,329,708 divided by 330,316 shares)** $16.14 Net asset value and redemption price per class M share ($151,174 divided by 9,130 shares) $16.56 Offering price per class M share (100/96.50 of $16.56)* $17.16 Net asset value, offering price and redemption price per class R share ($1,295,869 divided by 78,118 shares) $16.59 Net asset value, offering price and redemption price per class Y share ($8,697,829 divided by 515,557 shares) $16.87 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Consumer Fund23 Statement of operations Six months ended 2/29/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $7,278) $254,251 Interest (including interest income of $3,182 from investments in affiliated issuers) (Note 5) 3,201 Securities lending (Note 1) 12,916 Total investment income EXPENSES Compensation of Manager (Note 2) 108,220 Investor servicing fees (Note 2) 35,687 Custodian fees (Note 2) 7,125 Trustee compensation and expenses (Note 2) 1,164 Distribution fees (Note 2) 64,210 Administrative services (Note 2) 615 Auditing and tax fees 23,376 Blue sky expense 37,125 Other 14,484 Fees waived and reimbursed by Manager (Note 2) (48,873) Total expenses Expense reduction (Note 2) (910) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (83,861) Net realized loss on swap contracts (Note 1) (142,887) Net realized loss on foreign currency transactions (Note 1) (81,819) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 236,740 Net unrealized depreciation of investments and swap contracts during the period (1,457,681) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Global Consumer Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/29/16* Year ended 8/31/15 Operations: Net investment income $28,145 $20,464 Net realized gain (loss) on investments and foreign currency transactions (308,567) 1,281,862 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (1,220,941) (532,972) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (44,547) Class R — (3,528) Class Y — (25,066) Net realized short-term gain on investments Class A (256,071) (557,499) Class B (23,675) (55,656) Class C (63,191) (175,081) Class M (1,951) (3,177) Class R (14,895) (49,213) Class Y (74,497) (170,647) From net realized long-term gain on investments Class A (535,188) (975,459) Class B (49,481) (97,382) Class C (132,068) (306,340) Class M (4,076) (5,559) Class R (31,130) (86,109) Class Y (155,700) (298,583) Increase from capital share transactions (Note 4) 10,164,305 7,745,619 Total increase in net assets NET ASSETS Beginning of period 30,608,831 24,947,704 End of period (including undistributed net investment income of $54,919 and $26,774, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Global Consumer Fund25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ February 29, 2016** $18.00­ .02­ (.60) —­ (.62) —­ $16.80­ * $20,078­ .64* .13* 18* August 31, 2015­ 19.51­ .04­ .86­ .90­ (.07) (2.34) —­ 18.00­ 5.10­ 18,453­ 1.26­ .21­ 70­ August 31, 2014­ 18.07­ .15­ 2.69­ 2.84­ (.06) (1.34) —­ 19.51­ 15.96­ 13,857­ 1.29­ .76­ 102­ August 31, 2013­ 15.14­ .11­ 3.18­ 3.29­ (.13) (.23) —­ e 18.07­ 22.15­ 12,077­ 1.35­ .66­ 59­ August 31, 2012­ 14.62­ .14­ 1.67­ 1.81­ (.21) (1.08) —­ e 15.14­ 13.70­ 8,552­ 1.41­ .98­ 92­ August 31, 2011­ 13.23­ .06­ 2.27­ 2.33­ (.12) (.83) .01­ 14.62­ 17.44­ 12,058­ 1.40­ .40­ 82­ Class B­ February 29, 2016** $17.45­ (.04) (.58) —­ (.62) —­ $16.21­ * $2,377­ 1.01* (.22)* 18* August 31, 2015­ 19.06­ (.09) .82­ .73­ —­ (2.34) —­ 17.45­ 4.25­ 1,624­ 2.01­ (.52) 70­ August 31, 2014­ 17.75­ —­ e 2.65­ 2.65­ —­ (1.34) —­ 19.06­ 15.13­ 1,296­ 2.04­ .03­ 102­ August 31, 2013­ 14.91­ (.01) 3.12­ 3.11­ (.04) (.23) — ­ e 17.75­ 21.16­ 1,070­ 2.10­ (.08) 59­ August 31, 2012­ 14.43­ .04­ 1.65­ 1.69­ (.13) (1.08) —­ e 14.91­ 12.91­ 833­ 2.16­ .29­ 92­ August 31, 2011­ 13.09­ (.05) 2.24­ 2.19­ (.03) (.83) .01­ 14.43­ 16.53­ 335­ 2.15­ (.33) 82­ Class C­ February 29, 2016** $17.38­ (.04) (.58) —­ (.62) —­ $16.14­ * $5,330­ 1.01* (.23)* 18* August 31, 2015­ 18.98­ (.09) .83­ .74­ —­ (2.34) —­ 17.38­ 4.33­ 4,601­ 2.01­ (.51) 70­ August 31, 2014­ 17.68­ — ­ e 2.64­ 2.64­ —­ (1.34) —­ 18.98­ 15.13­ 3,808­ 2.04­ .01­ 102­ August 31, 2013­ 14.86­ (.02) 3.12­ 3.10­ (.05) (.23) —­ e 17.68­ 21.21­ 2,253­ 2.10­ (.11) 59­ August 31, 2012­ 14.44­ .04­ 1.63­ 1.67­ (.17) (1.08) —­ e 14.86­ 12.85­ 1,120­ 2.16­ .24­ 92­ August 31, 2011­ 13.10­ (.05) 2.24­ 2.19­ (.03) (.83) .01­ 14.44­ 16.55­ 639­ 2.15­ (.31) 82­ Class M­ February 29, 2016** $17.79­ (.02) (.59) —­ (.62) —­ $16.56­ * $151­ .88* (.11)* 18* August 31, 2015­ 19.34­ (.05) .84­ .79­ —­ (2.34) —­ 17.79­ 4.53­ 115­ 1.76­ (.25) 70­ August 31, 2014­ 17.95­ .05­ 2.68­ 2.73­ —­ (1.34) —­ 19.34­ 15.42­ 72­ 1.79­ .26­ 102­ August 31, 2013­ 15.05­ .02­ 3.17­ 3.19­ (.06) (.23) — ­ e 17.95­ 21.51­ 56­ 1.85­ .12­ 59­ August 31, 2012­ 14.53­ .05­ 1.69­ 1.74­ (.14) (1.08) — ­ e 15.05­ 13.22­ 46­ 1.91­ .36­ 92­ August 31, 2011­ 13.17­ (.01) 2.26­ 2.25­ (.06) (.83) —­ e 14.53­ 16.79­ 55­ 1.90­ (.09) 82­ Class R­ February 29, 2016** $17.80­ — ­ e (.59) —­ (.62) —­ $16.59­ * $1,296­ .76* .01* 18* August 31, 2015­ 19.36­ — ­ e .84­ .84­ (.06) (2.34) —­ 17.80­ 4.82­ 1,321­ 1.51­ (.01) 70­ August 31, 2014­ 17.96­ .07 f 2.71­ 2.78­ (.04) (1.34) —­ 19.36­ 15.69­ 1,176­ 1.54­ .32 f 102­ August 31, 2013­ 15.07­ .07­ 3.15­ 3.22­ (.10) (.23) — ­ e 17.96­ 21.76­ 173­ 1.60­ .39­ 59­ August 31, 2012­ 14.60­ .10­ 1.67­ 1.77­ (.22) (1.08) —­ e 15.07­ 13.51­ 67­ 1.66­ .70­ 92­ August 31, 2011­ 13.21­ .02­ 2.28­ 2.30­ (.09) (.83) .01­ 14.60­ 17.19­ 24­ 1.65­ .16­ 82­ Class Y­ February 29, 2016** $18.05­ .05­ (.61) —­ (.62) —­ $16.87­ * $8,698­ .51* .30* 18* August 31, 2015­ 19.57­ .09­ .86­ .95­ (.13) (2.34) —­ 18.05­ 5.36­ 4,495­ 1.01­ .49­ 70­ August 31, 2014­ 18.11­ .20­ 2.70­ 2.90­ (.10) (1.34) —­ 19.57­ 16.26­ 4,738­ 1.04­ 1.03­ 102­ August 31, 2013­ 15.18­ .15­ 3.18­ 3.33­ (.17) (.23) —­ e 18.11­ 22.41­ 3,294­ 1.10­ .91­ 59­ August 31, 2012­ 14.67­ .17­ 1.68­ 1.85­ (.26) (1.08) — ­ e 15.18­ 14.03­ 1,754­ 1.16­ 1.19­ 92­ August 31, 2011­ 13.27­ .11­ 2.26­ 2.37­ (.15) (.83) .01­ 14.67­ 17.70­ 1,891­ 1.15­ .69­ 82­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26Global Consumer Fund Global Consumer Fund 27 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 29, 2016 0.14% August 31, 2015 0.46 August 31, 2014 0.39 August 31, 2013 0.34 August 31, 2012 0.48 August 31, 2011 0.40 e Amount represents less than $0.01 per share. f The net investment income ratio and per share amount shown for the period ending August 31, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 28 Global Consumer Fund Notes to financial statements 2/29/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through February 29, 2016. Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates its investments in the consumer staples and consumer discretionary products and services industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities of companies in the consumer staples and consumer discretionary products and services industries. This policy may be changed only after 60 days’ notice to shareholders. Potential investments include companies involved in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Global Consumer Fund29 Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. 30Global Consumer Fund All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities Global Consumer Fund 31 as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $23,454 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,242,375 and the value of securities loaned amounted to $2,146,406. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are 32 Global Consumer Fund reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $38,617,879, resulting in gross unrealized appreciation and depreciation of $4,141,465 and $3,028,363, respectively, or net unrealized appreciation of $1,113,102. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $48,873 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; Global Consumer Fund 33 and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $20,795 ClassR 1,324 ClassB 2,005 ClassY 6,242 ClassC 5,173 Total ClassM 148 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $84 under the expense offset arrangements and by $826 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $27, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $25,449 ClassM 542 ClassB 9,720 ClassR 3,243 ClassC 25,256 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,708 and $220 from the sale of classA and classM shares, respectively, and received $294 and $43 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. 34 Global Consumer Fund Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $12,915,051 $5,937,361 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/16 Year ended 8/31/15 ClassA Shares Amount Shares Amount Shares sold 525,462 $9,202,268 527,746 $9,812,587 Shares issued in connection with reinvestment of distributions 44,338 778,128 89,400 1,546,627 569,800 9,980,396 617,146 11,359,214 Shares repurchased (399,681) (6,580,686) (302,152) (5,558,108) Net increase Six months ended 2/29/16 Year ended 8/31/15 ClassB Shares Amount Shares Amount Shares sold 58,872 $989,860 27,028 $481,527 Shares issued in connection with reinvestment of distributions 3,974 67,394 8,978 151,461 62,846 1,057,254 36,006 632,988 Shares repurchased (9,240) (148,818) (10,976) (197,837) Net increase Six months ended 2/29/16 Year ended 8/31/15 ClassC Shares Amount Shares Amount Shares sold 81,921 $1,399,043 99,564 $1,783,512 Shares issued in connection with reinvestment of distributions 11,280 190,405 28,586 479,959 93,201 1,589,448 128,150 2,263,471 Shares repurchased (27,664) (444,916) (64,013) (1,134,806) Net increase Global Consumer Fund35 Six months ended 2/29/16 Year ended 8/31/15 ClassM Shares Amount Shares Amount Shares sold 4,332 $77,175 2,451 $44,041 Shares issued in connection with reinvestment of distributions 348 6,027 509 8,736 4,680 83,202 2,960 52,777 Shares repurchased (2,026) (32,441) (217) (4,043) Net increase Six months ended 2/29/16 Year ended 8/31/15 ClassR Shares Amount Shares Amount Shares sold 2,752 $47,307 12,935 $234,732 Shares issued in connection with reinvestment of distributions 2,654 46,025 8,101 138,850 5,406 93,332 21,036 373,582 Shares repurchased (1,485) (26,397) (7,609) (142,609) Net increase Six months ended 2/29/16 Year ended 8/31/15 ClassY Shares Amount Shares Amount Shares sold 348,383 $5,993,848 122,862 $2,279,777 Shares issued in connection with reinvestment of distributions 13,061 230,135 28,525 494,049 361,444 6,223,983 151,387 2,773,826 Shares repurchased (94,896) (1,630,052) (144,458) (2,672,836) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassM 1,534 16.80% $25,403 ClassR 1,560 2.00 25,880 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $2,074,654 $11,189,123 $9,878,587 $3,182 $3,385,190 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain 36 Global Consumer Fund risks, including those related to economic instability, unfavorable political developments, and currency fluctua-tions. The fund concentrates the majority of its investments in the consumer staples and consumer discretionary sectors, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $13,400,000 OTC total return swap contracts (notional) $510,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $363,737 Payables $70,238 Equity contracts Receivables — Payables 35,066 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $(77,864) $— $(77,864) Equity contracts — (142,887) $(142,887) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $237,046 $— $237,046 Equity contracts — 49,979 $49,979 Total Global Consumer Fund 37 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts # 583 61,931 1,039 27,689 36,841 22,737 30,494 91,818 25,333 65,272 363,737 Total Assets Liabilities: OTC Total return swap contracts* # $— $— $— $— $— $— $35,066 $— $— $— $35,066 Forward currency contracts # — 7,449 — 5,796 4,592 2,004 18,882 28,146 — 3,369 70,238 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— Net amount $583 $54,482 $1,039 $21,893 $32,249 $20,733 $(23,454) $63,672 $25,333 $61,903 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 38Global Consumer Fund Global Consumer Fund39 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 40 Global Consumer Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Global Consumer Fund41 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 42 Global Consumer Fund Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. Global Consumer Fund 43 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Global Consumer Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 44 Global Consumer Fund Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 28, 2016
